                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


     ST. JOHN BROOKLYN, LLC,                         Civil Action No.

                  Plaintiff,                         2:18-CV-11398-CCC-SCM
     v.
                                                     OPINION AND ORDER ON
     SHIRLY ROQUE, DAVID COHEN,                      DEFENDANTS’ MOTION TO
     DAVID COHAN, ELI COHEN, ILAN                    VACATE ENTRY OF DEFAULT
     DAVID AVITSEDEK, YANAY
     SHARAN a/k/a SHARAN YANAY                       [D.E. 13]
     a/k/a SHARON YANAY, KIMBERLY
     BURNEYY, ROGER FRANCIS, GINA
     FRANCIS a/k/a FINA CAMPBELL,
     NEW WORLD ABSTRACT, INC.,

                 Defendants.

STEVEN C. MANNION, United States Magistrate Judge.

          Before the Court is Defendants David Cohen, David Cohan, Eli Cohan, Ilan David

Avitsedek, Yanay Sharan a/k/a Sharan Yanay a/k/a Sharon Yanay (“the Cohan Defendants”)

motion to set aside default entry. 1 Plaintiff St. John Brooklyn, LLC (“St. John”) filed an opposition

to this motion. 2 The Honorable Claire C. Cecchi, United States District Judge, referred the instant

matter to the undersigned on September 13, 2018 for report and recommendation. 3 After

considering the parties’ submissions without oral argument and for the reasons set forth herein,

the Motion to Vacate Default Entry is GRANTED.




1
    (ECF Docket Entry (“D.E.”) 13).
2
    (D.E. 16, Def.’s Opp’n).
3
    Local Civil Rule 72.1(a)(2).
I.         BACKGROUND AND PROCEDURAL HISTORY 4

           In this Racketeer Influenced and Corrupt Organizations Act (“RICO”) case, St. John

alleges the Cohan Defendants were part of an “enterprise formed to defraud creditors.” 5 St. John

states that “Defendants stole thousands of dollars and equity from unknowing mortgage lenders…

in a… mortgage scam,” 6 that involved “faking real estate sales and mortgage loan transactions and

then selling the properties secured… without paying transfer taxes or satisfying the loans.” 7 The

dates are somewhat confused in this case, St. John suggests that the the Cohan Defendants were

aware that the action was filed after service of process on July 10, 2018 8 but that on July 23, 2018

the Cohan Defendants’ telephoned St. John to “demand” the complaint be withdrawn. 9 The Cohan

Defendants’ conversely state that they were served on July 20, 2018 10 and telephoned St. John on

July 25 to ask that the complaint be withdrawn. 11 Subsequently, St. John incorrectly motioned for

default entry on August 2, 2018. 12 The Clerk dismissed this motion, but entered default on August




4
  The allegations set forth within the pleadings and motion record are relied upon for purposes of
these motions only. The Court has made no findings as to the veracity of the parties’ allegations.
5
    (D.E. 16, Pl. Br. in Opp’n, at 2).
6
    Id.
7
    Id.
8
    Id. at 3.
9
    Id.
10
     (D.E. 13-12, Def.’s Br. in Supp., at 10).
11
     Id. at 11.
12
     (D.E. 10, Pl. Mot. for Default).



                                                 2
8, 2018. The Cohan Defendants filed their motion to vacate the default entry on August 22, 201813

and Plaintiff filed their opposition on September 13, 2018. 14


II.       LEGAL STANDARD

          Federal Rule 55(a) states that the clerk must enter default “when a party against whom a

judgement for affirmative relief is sought has failed to plead or otherwise defend” against the

action. 15 Further, Federal Rule 55(c) states that “the court may set aside an entry of default…for

good cause.” 16 The Third Circuit “has left the decision to vacate the entry of default to the sound

discretion of the trial court.” 17 The Court must consider three factors in exercising its discretion

to vacate a default judgement; (1) whether the plaintiff will be prejudiced, (2) whether the

defendant has a meritorious defense, and (3) whether the default was the result of the defendant’s

culpable conduct. 18 Any doubtful cases are “to be resolved in favor of the party moving to set aside

the default judgement so that cases may be decided on the merits.” 19 Based on this standard, the

Court determines that the default should be vacated.



13
     (D.E. 13, Def.’s Mot. to Vacate).
14
     (D.E. 16, Pl. Br. in Opp’n).
15
  Fed. R. Civ. P. 55(a); see also Mujaddid v. Wehling, No. 12-7750, 2016 WL 310742 at *4
(D.N.J. Jan. 25, 2016).
16
  Fed. R. Civ. P. 55(c); see also Mujaddid v. Wehling, No. 12-7750, 2016 WL 310742 at *4
(D.N.J. Jan. 25, 2016).
17
     Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951).
18
     United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194-95 (3d. Cir, 1984).
19
  Id. at 195; see also Tozer v. Charles A. Krause Milling Co., 189 F.2d at 245; Gross v. Stereo
Component Systems, Inc., 700 F.2d 120, 122 (3d Cir. 1983); Feliciano v. Reliant Tooling
Company, Ltd., 691 F.2d 653, 656 (3d Cir. 1982); Farnese v. Bagnasco, 687 F.2d 761, 764 (3d
Cir. 1982).


                                                  2
III.      DISCUSSION

       (A) St. John will not be Prejudiced

          St. John will not be prejudiced if the default is set aside. Prejudice may be shown if “the

non-defaulting party’s ability to pursue the claim has been hindered since the entry of the default

judgment.” 20 Prejudice, with respect to a motion to vacate default entry, “concerns the loss of

available evidence, whether there is increased potential for collusion of fraud, and whether the

plaintiff substantially relied upon the default.” 21 Here, St. John makes no argument that it relied

on the default entry, or that it will suffer a loss of evidence that may prejudice its claim if the

default is vacated. Furthermore, St. John commenced this action a little over two months ago on

July 5, 2018 and served the Cohan Defendants some time before the end of that month. Thus,

vacating default for the Cohan defendants should not delay or set back the case. For all of these

reasons, the Court finds that St. John will not be prejudiced by vacating default.

       (B) Defendants have a Meritorious Defense

          The Cohan Defendants have a plausibly meritorious defense in this case. The Court

considers “whether the defendant has alleged facts which, if established at trial, would constitute

a meritorious defense to the cause of action.” 22 The Cohan Defendants only have to allege that




20
   Teamsters Health & Welfare Fund of Philadelphia and Vicinity v. Riccelli Premium Produce,
Inc., No. 09-6455, 2010 WL 4810618 at *1 (D.N.J. Nov. 19, 2010); see also Feliciano, 691 F.2d
at 657.
21
  Clauso v. Glover, No. 09-05306, 2010 WL 3169597, at *1 (D.N.J. Aug. 11, 2010) (quoting
Feliciano, 691 F.2d at 657).
22
  Teamsters Health & Welfare Fund of Philadelphia and Vicinity, 2010 WL 4810618 at *1; see
also Feliciano, 691 F.2d at 657 (quoting Cent. W. Rental Co. v. Horizon Leasing, 967 F.2d 832,
836 (3d Cir. 1992).



                                                   2
“they have a defense to the action which at least has merit on its face.” 23 Defendants assert multiple

defenses in their brief including the fact that the statute of limitations has run for many of St. John’s

claims, that St. John’s claims fail to state a cause of action, and St. John’s lack of standing. This

Court determines based on the defenses stated in their brief that the Cohan Defendants have met

their burden of establishing meritorious defenses.

      (C) Default was not the Result of Defendant’s Culpable Conduct

          “In considering whether [the] defendant’s culpable conduct led to the default, the Court

must evaluate the culpability as more than mere negligence.” 24 The culpable conduct standard can

be satisfied by “reckless disregard for repeated communications from [the] plaintiffs and the

Court.” 25 However, this Court has stated that “[a] mere breakdown in communication among the

defaulting party’s counsel warrants favorable review.” 26 The Cohan Defendants articulate that

their failure to answer was an “oversight” and “misunderstanding” 27 According to St. John and

the Cohan Defendants, one phone call was made in which respective parties reached different

conclusions as to the result. 28 This sole conversation between the parties does not rise to the level




23
     Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d. Cir. 1987).
24
  Hritz v. Woma Corp., 732 F.2d 1178, 1883 (3d Cir. 1984); see also Emcasco Ins. Co., 834
F.2d at 75.
25
  Teamsters Health & Welfare Fund of Philadelphia and Vicinity, 2010 WL 4810618 at *2
(quoting Hritz, 732 F.2d at 1883).
26
  Teamsters Health & Welfare Fund of Philadelphia and Vicinity, 2010 WL 4810618 at *2; see
also Zawadski De Bueno v. Bueno Castro, 822 F.2d 416, 420 (3d Cir. 1987); Gross, 700 F.2d at
124.
27
     (D.E. 13-12, Def.’s Br. in Supp., at 20).
28
  (D.E. 13-12, Def.’s Br. in Supp., at 11) (stating that Defendants asked for the Complaint to be
withdrawn due deficiencies coupled with improper venue); see also (D.E. 16, Pl. Br. in Opp’n, at


                                                   2
of “reckless disregard” for “repeated” communications. 29 As such, the Cohan Defendants’ default

was not caused by their own culpable conduct.


IV.     CONCLUSION

        For the foregoing reasons, the Motion to Vacate Default Entry is GRANTED.

An appropriate Order follows:

                                                 ORDER

        IT IS on this Monday, November 19, 2018,

1. ORDERED, that the Motion to Vacate Entry of Default is GRANTED; and it is further

2. ORDERED, that a Rule 16 scheduling conference shall be held on January 17, 2019 at 10:00

      A.M.




                                                      11/19/2018 9:58:13 AM




Original: Clerk of the Court
Hon. Claire C. Cecchi, U.S.D.J.
cc: All parties
    File




3) (stating that Defendants called Plaintiff solely to acknowledge that the action was filed and to
“demand” the Complaint be withdrawn).
29
  Teamsters Health & Welfare Fund of Philadelphia and Vicinity, 2010 WL 4810618 at *2
(quoting Hritz, 732 F.2d at 1883).


                                                 2
